      Case 3:20-cr-00065-DCG Document 146 Filed 06/23/21 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

UNITED STATES OF AMERICA,                   §
                                            §
          Plaintiff,                        §
                                            §
v.                                          §    CRIMINAL NO. EP-20-CR-00065-DCG
                                            §
TRAVIS WAYNE VAVRA,                         §
                                            §
          Defendant.                        §


                GOVERNMENT'S SECOND AMENDED WITNESS LIST

          1.      Robert Sanchez, Sr.

          2.      Deyanire Julier Sanchez

          3.      R.S.J.

          4.      Dr. Vanessa Velez

          5.      Shanna Beaulieu
                  Special Agent, Federal Bureau of Investigation

          6.      Michael Burgess
                  Special Agent, Federal Bureau of Investigation

          7.      Tomas Alvillar

          8.      Dr. Roy Lubit

          9.      Aaron Brandon McDaniel

          10.     Nathan James McDaniel




                                            1
Case 3:20-cr-00065-DCG Document 146 Filed 06/23/21 Page 2 of 3



   11.   David Schwarz
         Special Agent, Federal Bureau of Investigation


                              Respectfully submitted,

                              ASHELY C. HOFF
                              UNITED STATES ATTORNEY

                       BY:    ___/s/_________________________________
                              SARAH VALENZUELA
                              Assistant U.S. Attorney
                              Texas Bar #24089261
                              700 E. San Antonio, Suite 200
                              El Paso, Texas 79901
                              (915) 534-6884




                                   2
          Case 3:20-cr-00065-DCG Document 146 Filed 06/23/21 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I hereby certify that on June 23, 2021, a true and correct copy of the foregoing instrument was
emailed to defense counsel Shan McMahon and Elyse Bataller.

                                             _______/s/_____________________________
                                             SARAH VALENZUELA
                                             Assistant U.S. Attorney




                                                  3
